              Case 1:19-cv-00852-BAM Document 19 Filed 04/27/20 Page 1 of 3


     McGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     MICHAEL K. MARRIOTT, CSBN 280890
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8985
 7
            Facsimile: (415) 744-0134
            E-Mail: Michael.Marriott@ssa.gov
 8
     Attorneys for Defendant
 9

10
                                  UNITED STATES DISTRICT COURT
11
                                 EASTERN DISTRICT OF CALIFORNIA
12

13                                         FRESNO DIVISION

14   JUANITA LAMAS,                   )           Case No. 1:19-cv-00852-BAM
                                      )
15
                         Plaintiff,   )           STIPULATION FOR EXTENSION OF
16   v.                               )           TIME AND ORDER
                                      )
17   ANDREW SAUL,                     )
     Commissioner of Social Security, )
18
                                      )
19                                    )
                         Defendant.   )
20   ______________________________)
21          The parties hereby stipulate by counsel, with the Court’s approval as indicated by
22   issuance of the attached Order, that Defendant shall have a second extension of time of 30 days
23   to respond to Plaintiff’s Opening Brief from April 27, 2020 up to and including May 27, 2020.
24          In light of the global COVID-19 crisis, SSA is switching to new work processes, and is
25   focusing on providing the most critical services by mail, phone and online to those most in
26   need. SSA is also taking additional steps to protect its employees and help stop the spread of
27   COVID-19, maximizing social distancing, including significantly limiting employee access to
28   SSA facilities for health and safety only and moving rapidly toward a virtual work environment.
                               1 – Stipulation and Order Extending Def’s Time
              Case 1:19-cv-00852-BAM Document 19 Filed 04/27/20 Page 2 of 3



 1   Although the agency is working diligently to provide ongoing services, including legal services,
 2   there are practical implications for our litigation workloads.
 3          Counsel for Defendant, as well as all the support staff in that office, works in the State of
 4   California, where the governor has ordered all residents to stay home, effective March 19, 2020,
 5   until further notice. This order has led to reduced onsite staffing in Offices of the United States
 6   Attorney. Defendant’s counsel coordinates closely with the United States Attorney’s Office and
 7   relies on that office for certain types of administrative support. Moreover, the Governor’s order
 8   and the decision of the Commissioner to implement full-time telework throughout the country
 9   has led to unanticipated strains on internet connectivity for SSA employees.
10          The parties further stipulate that the Court’s Scheduling Order shall be modified
11   accordingly.
12
                                                   Respectfully submitted,
13

14   Dated: April 27, 2020                         /s/ Jonathan Omar Pena *
                                                   Jonathan Omar Pena
15
                                                   (* authorized by email)
16                                                 Attorney for Plaintiff

17

18
     Dated: April 27, 2020                         McGREGOR W. SCOTT
                                                   United States Attorney
19
                                           By:     /s/ Michael K. Marriott
20                                                 MICHAEL K. MARRIOTT
21
                                                   Special Assistant U.S. Attorney
                                                   Attorneys for Defendant
22

23

24

25                                                ORDER

26          Pursuant to the parties’ stipulation, and good cause appearing, Defendant’s request for a

27   second extension of time to respond to Plaintiff’s Opening Brief is GRANTED. Defendant shall

28

                              2 – Stipulation and Order Extending Def’s Time
              Case 1:19-cv-00852-BAM Document 19 Filed 04/27/20 Page 3 of 3



 1   file a response to Plaintiff’s Opening Brief on or before May 27, 2020. All other deadlines in the
 2   Court’s Scheduling Order are modified accordingly.
 3          The parties are cautioned that further modifications of the Scheduling Order will not be
 4   granted absent a demonstrated showing of good cause. Fed. R. Civ. P. 16(b). Good cause may
 5   consist of the inability to comply with court orders in light of the COVID-19 pandemic. Any
 6   such future difficulties should be explained.
 7
     IT IS SO ORDERED.
 8

 9      Dated:     April 27, 2020                            /s/ Barbara   A. McAuliffe            _
10                                                     UNITED STATES MAGISTRATE JUDGE

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                              3 – Stipulation and Order Extending Def’s Time
